MUNGER, District Judge
(dissenting). I am unable to concur in the view that the giving of the portion of, the instructions quoted in the foregoing opinion was reversible error. The instructions must be considered in their entirety. In another portion of the instructions the court told the jury, after defining what acts which they must fmd to show a transportation of the woman in interstate commerce, that under the first count, “to convict the defendant upon this count it will bo necessary for you to further find, in addition to that fact, that he did it, at the time, here in Salt Lake City or Ogden, while he was still in this state, for the purpose and with the intent that she should submit to and be used by him for immoral purposes, that he intended to cohabit with her when he left here.” Similar instructions were given as to the necessary intent which the jury must find to exist under each of the other counts, before they could convict the defendant. The court also told the jury that a man is presumed innocent until he is proved guilty beyond a reasonable doubt, and several times and emphatically told them that if they had any reasonable doubt of the defendant’s guilt they should acquit him.
By the portion of the instructions complained of by the plaintiff in error, the jury wore told to acquit the defendant if they were convinced of the innocence of the defendant’s relations with the woman after arriving in Montana, or if convinced that the defendant had no intention to engage in immoral relations with the woman when he left Utah. This instruction told the jury to acquit, if they were convinced that either of these facts was proved. This portion of the instructions would have been more comprehensive if it had said that there should be an acquittal if the jury were either convinced of either of these facts, or if they had a reasonable doubt that the relationship in Anaconda was immoral or that the defendant intended at the time of the alleged transportation of the woman to sustain immoral relations with her after her arrival in Montana; but while it was not in itself complete, it was not incorrect, from the defendant’s standpoint. Where an instruction on a particular issue is correct as far as it goes, it is not erroneous, although it omits reference to another phase of the subject, if other portions of the instructions supply the *540omitted elements, and as a whole they give the jury the proper directions. Johnson v. United States, 170 F. 581, 588, 95 C. C. A. 661. The jury were told the elements of the offenses charged against the defendant, and the degree of proof necessary by the instructions as to reasonable doubt as applied to the whole case, and it was not necessary to repeat the caution as to a reasonable doubt in this portion of the instructions referring to a particular theory of the defense. 16 Corp. Jur. 989; 1 Blashfield on Instructions, § 287. The jury could not have been misled from the general instructions that a reasonable doubt required an acquittal, by the statement that a conviction of the truth of either of the two specific facts stated also required an acquittal. The case falls within the rule announced in Evanston v. Gunn, 99 U. S. 660, 667, 25 L. Ed. 306; Magniac v. Thompson, 7 Pet. 348, 389, 8 L. Ed. 709, that when the charge to the jury, taken as a whole, fully and fairly submits the law of the case, the judgment will not be reversed because passages extracted therefrom and read apart from their connection need qualification.